KRUEGER, Judge.
Appellant was convicted of the offense of theft of chickens, and his punishment was assessed at confinement in the county jail for a term of ninety days and a fine of $200.00.
This is a companion case to that of Miller v. State, this day decided. The same questions are raised in this case as were raised in that case. Hence we do not deem it necessary to again enter upon an extended discussion thereof, further than to say that all of the matters complained of are overruled for the reasons stated in said case of Miller v. State, supra. The judgment is affirmed .

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.